Citation Nr: 0615070	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for traumatic arthritis of 
the right shoulder.

Entitlement to service connection for a gastrointestinal 
disability.

Entitlement to an evaluation in excess of 50 percent for 
anxiety disorder.

Entitlement to an evaluation in excess of 10 percent for 
ptosis.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 7, 1973, to 
April 25, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In the July 1999 decision, the RO found that no 
clear and unmistakable error existed in the April 5, 1985, 
rating decision that denied entitlement to service connection 
for a right shoulder disability.  In the October 2001 rating 
decision, the RO granted service connection for anxiety 
disorder, evaluated it as 30 percent disabling, and for 
ptosis, which it evaluated as noncompensably disabling, both 
effective July 11, 2000.  The RO further denied service 
connection for both traumatic arthritis of the right shoulder 
and a gastrointestinal disability.  Subsequently, in a 
November 2004 rating decision, the RO increased the rating 
for anxiety disorder to 50 percent, effective July 11, 2000, 
and increased the rating for ptosis to 10 percent, effective 
July 11, 2000.  As these ratings do not represent the highest 
possible ratings available under the rating schedule for each 
disability, the appeal of both issues continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


REMAND

In a VA Form 9 submitted in January 2005, the veteran 
requested a Travel Board hearing at the RO.  Such a hearing 
was never scheduled and there is nothing in the record to 
indicate that the request was withdrawn.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action: 

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





